Document 308

ase 2: 3-Cv- 04663-JS
Ballard Spa

1735 Market Street, sist Floor
Philadelphia, PA 19103-7599
TEL 215.665.8500

FAX 215.864.8999
www.ballardspahr.com

October 21, 2019

By Electronic Filing

Honorable Juan R. Sanchez

James A. Byren U.S. Courthouse

601 Market Street, Room 14613
Philadelphia, Pennsylvania 19106-1797

Filed 10/21/19 Pageiof1

Stephen J. Kastenberg

Tel: 215.864.8122

Fax: 215.864.9751

kastenberg @ ballardspahr.com

Re: Blue Cross Blue Shield Ass’n, et al. v. GlaxoSmithKline LLC, Case No. 13-4663-JS

Dear Chief Judge Sanchez:

This morning, the trial scheduled to begin today in the Jn re: National Prescription Opiate
Litigation, 1:17-md-02804-DAP (N.D. Ill.) was adjourned based on a settlement reached late
last evening of a large part of the case. Accordingly, Mark Lanier will be available to serve
as GSK’s Lead Trial Counsel on November 12, 2019, the presently scheduled trial date for

the above-captioned action.

Because Mr. Lanier will be available to serve as GSK’s Lead Trial Counsel, GSK hereby
withdraws its Emergency Motion for a One-Month Continuance of Trial Date (D.E. 302).

Thank you for your consideration of that motion.

OU Ke

Stephen J. Kastenberg |

cc: All counsel of regord via ECF transmission (and lead counsel by email pdf)

 
